Citation Nr: 9924357	
Decision Date: 08/26/99    Archive Date: 08/27/99

DOCKET NO.  96-50 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for ischemic heart 
disease.


REPRESENTATION

Appellant represented by:	American Ex-Prisoners of War, 
Inc.


ATTORNEY FOR THE BOARD

S.M. Cieplak, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1948 to May 
1954 and was a prisoner of war during the Korean War 
fromDecember 1950 to September 1953.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied entitlement to service 
connection for hypertension and ischemic heart disease. 

The December 1995 rating also addressed, inter alia, an 
increased evaluation for post traumatic stress disorder 
(PTSD), then evaluated as 30 percent disabling.  The Board 
observes that the agency of original jurisdiction has 
certified the issue of increased evaluation for an anxiety 
disorder with post traumatic stress disorder (PTSD) for 
appeal.  However, the record does not show that a timely 
notice of disagreement (NOD), expressing disagreement in 
writing with the RO decision "and a desire to contest the 
result," was received to initiate an appeal on the issue.  
The time limit for filing an NOD is within one year from the 
date that the agency mails notice of the adverse 
determination to the veteran.  If no NOD is filed within the 
prescribed period, the determination will become final.  
38 C.F.R. § 20.201, 20.302 (1998).  Accordingly, that issue 
is not in appellate status and the issue is referred to the 
RO for appropriate disposition.  


REMAND

On his substantive appeal recorded in November 1996, the 
veteran specifically requested a personal hearing before a 
representative of the RO.  The claims file also contains 
notations made in August 1997 questioning whether the veteran 
still wanted a hearing and, thereafter, that the "vet was 
sending a letter to state he wants his file to go straight to 
BVA."  However, no correspondence from the veteran to that 
effect was located.  

Because the Board may not proceed with an adjudication of the 
veteran's claim without affording him an opportunity for the 
hearing he requested, a remand is required lest he be denied 
due process.  See 38 U.S.C.A. § 7107(b) and 38 C.F.R. § 
20.700(a) (1998).

Accordingly, the case is REMANDED for the following:

The RO should verify whether the veteran 
still desires a hearing and schedule the 
veteran for a personal hearing before a 
hearing officer at the RO as and if 
appropriate.

Following the hearing, as and if necessary, and if the 
veteran wishes to continue his appeal, the case should be 
returned to the Board.  By this remand, the Board intimates 
no opinion as to the ultimate outcome of this case.  The 
veteran need take no action until notified by the RO.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals




